WARD, Circuit Judge
(concurring). My concurrence as to the first count of the indictment is on the ground that the word “assist,” being associated in the act with the words “harbor, conceal, protect,” contemplates some positive act; e. g., giving the deserter transportation away from the scene of his offense, or giving him civilian’s clothes to substitute for his uniform. I do not think it applies to advice of a lawyer, employed to get the deserter discharged from the service because of nonage, that he had better go to Connecticut in the meantime.